                                                                                                    FILED
                                                                                           2021 Apr-19 PM 05:55
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION




 D. S.,                                           )
                                                  )
           Plaintiff,                             )
                                                  )          Case No. 2:20-CV-02012-RDP
 v.                                               )
                                                  )
 JEFFERSON DUNN, et al.,                          )
                                                  )
           Defendants.                            )

                             MOTION TO DISMISS OR, IN THE
                            ALTERNATIVE, MOTION TO STRIKE

          Defendants JEFFERSON S. DUNN (“Commissioner Dunn”), GRANTT CULLIVER

(“Culliver”), EDWARD ELLINGTON (“Ellington”), and CHRISTY VINCENT (“Vincent” and

collectively with Commissioner Dunn, Culliver, Williams, and Ellington, the “Administrative

Officials”);    GWENDOLYN GIVENS (“Givens”), ANTHONY BROOKS (“Brooks”), and

KARLA JONES (“Jones” and collectively with Givens and Brooks, the “St. Clair Officials”); and

JEFFERY BALDWIN (“Baldwin,” and with the Administrative Officials, and St. Clair Officials,

the “ADOC Officials”), move for entry of an Order dismissing the Amended Complaint (Doc. 67,

the “Amended Complaint”) filed by Plaintiff D.S. (“Plaintiff”) to the extent that it purports to

assert claims against the ADOC Officials. Alternatively, the ADOC Officials move for entry of

an order striking the Amended Complaint. As grounds for and in support of this Motion, the

ADOC Officials submit their Memorandum of Law in Support of the Motion to Dismiss and

further state as follows:

          1.     Plaintiff is an inmate in the custody of the Alabama Department of Corrections

(“ADOC”).        He purports to assert individual-capacity claims against the ADOC Officials
stemming from an alleged attack by other inmates at Donaldson Correctional Facility

(“Donaldson”) in December 2018, and a subsequent attack by inmates at St. Clair Correctional

Facility (“St. Clair”) in January 2019. (Doc. 67, ¶¶ 56, 92-95). Plaintiff does not allege that the

ADOC Officials were present when the alleged assaults occurred or even that they knew of a

specific threat to Plaintiff. Instead, the Complaint includes only general allegations that the ADOC

Officials were aware of high rates of violence at Donaldson and St. Clair.

         2.       Plaintiff’s Complaint constitutes an impermissible “shotgun pleading.”

“Shotgun pleadings” are cumbersome, confusing complaints that do not comply with pleading

requirements. See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321-23 nn.11-

15 (11th Cir. 2015).1 “The unifying characteristic of all types of shotgun pleadings is that they fail

to … give the defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Id. at 1323. Despite an opportunity to fix the deficiencies in his pleading,

Plaintiff’s Amended Complaint continues to “assert multiple claims against [multiple] defendants

without specifying which of the defendants are responsible for which acts or omissions or which

of the defendants the claim is brought against.” Weiland, 792 F.3d at 1323. Because Plaintiff

already received an opportunity to file an amended complaint, the Court should dismiss the

Amended Complaint with prejudice.

         3.       Plaintiff’s Complaint represents an impermissible attempt to avoid Eleventh

Amendment sovereign immunity. Eleventh Amendment immunity bars damages claims against

ADOC directly or against its officials in their official capacities. Kentucky v. Graham, 473 U.S.



1
 The Eleventh Circuit identified four (4) basic types of shotgun pleadings: (1) those in which “each count adopts the
allegations of all preceding counts;” (2) those that do not re-allege all preceding counts but are “replete with
conclusory, vague, and immaterial facts not obviously connected to any particular cause of action;” (3) those that do
not separate each cause of action or claim for relief into a different count; and (4) those that assert multiple claims
against multiple defendants without specifying which applies to which. Weiland, 792 F.3d at 1321-23. Plaintiff’s
Complaint falls into types (1), (2), and (4). (See Doc. 1).

                                                          2
159, 169 (1985). Alabama law also bars state-law damages claims directly against state agencies

such as ADOC and against state officials in their official capacities. Ex parte Moulton, 116 So.

3d 1119, 1140 (Ala. 2013). Plaintiff asserts each of his claims against the ADOC Officials in their

individual-capacity, in an attempted end-run around Eleventh Amendment and state sovereign

immunity. However, Alabama law already contains a mechanism to address damages claims that

sovereign immunity would otherwise bar.             The Alabama Board of Adjustment possesses

“‘jurisdiction over claims against the state that are not justiciable in the courts because of the state’s

constitutional immunity from being made a defendant.’” Vaughan v. Sibley, 709 So. 2d 482, 486

(Ala. Civ. App. 1997) (quoting Lee v. Cunningham, 176 So. 477, 479 (Ala. 1937)). Therefore, to

the extent Plaintiff seeks damages for injuries sustained while in ADOC’s custody, the Alabama

Board of Adjustment exists to adjudicate those claims.

        4.      Plaintiff fails to allege a section 1983 claim.       Plaintiff fails to allege that any

ADOC Official directly participated in the unconstitutional conduct or that a causal connection

exists between their conduct and the violation. Harrison v. Culliver, 746 F.3d 1288, 1299 (11th

Cir. 1994). The standard for supervisory liability is “extremely rigorous.” Cottone v. Jenne, 326

F.3d 1352, 1360 (11th Cir. 2003), abrogation in part on other grounds recognized by Stallworth v.

Wilkins, 802 F. App’x 435 (11th Cir. 2020). Plaintiff fails to allege facts that satisfy this standard.

        5.      Moreover, the Amended Complaint fails to allege that any specific risk of harm

existed as to Plaintiff, much less that the ADOC Officials knew of any such specific risk. Plaintiff

cannot plausibly allege a deliberate indifference claim against the ADOC Officials utilizing

generalized allegations of inmate-on-inmate violence. Marbury v. Warden, 936 F.3d 1227, 1234

(11th Cir. 2019).

        6.      Qualified immunity protects the ADOC Officials from individual liability.



                                                    3
Even if Plaintiff could allege an underlying constitutional violation, the ADOC Officials would

still be entitled to qualified immunity. “Qualified immunity offers ‘complete protection for

government officials sued in their individual capacities so long as ‘their conduct violates no clearly

established statutory or constitutional rights which a reasonable person would have known.’” Lee

v. Ferraro, 284 F.3d 1188, 1193-94 (11th Cir. 2002) (quoting Thomas v. Roberts, 261 F.3d 1160,

1170 (11th Cir. 2001)). Plaintiff fails to allege the type of conduct necessary to overcome qualified

immunity and impose personal liability on the ADOC Officials.

        7.      State agent immunity bars Plaintiff’s state-law claims. Plaintiff’s state law

claims for intentional infliction of emotional distress and negligence fail because state agent

immunity protects the ADOC Officials. In Alabama, the defense of state-agent immunity protects

an employee of a state government agency against all civil liability in the official’s personal

capacity arising from state law claims. Ex parte Butts, 775 So. 2d 173, 177 (Ala. 2000).

Specifically, a state official receives immunity from all personal civil liability when the claim

against the official arises from the official “formulating plans, policies, or designs” and/or

“exercising his or her judgment in the administration of a department or agency of government,

including, but not limited to . . . making administrative adjudications . . ., allocating resources,” or

“hiring, firing, transferring, assigning, or supervising personnel . . . .” Id. at 177-78. Plaintiff’s

claims fall within this well-recognized immunity.

        8.      Plaintiff fails to state a state-law claim. Even if state-agent immunity did not

protect the ADOC Officials, the Amended Complaint lacks specific allegations to make out an

intentional infliction of emotional distress or negligence claim.

        WHEREFORE, based on the foregoing, the ADOC Officials respectfully request that this

Court dismiss all claims asserted against them by the Plaintiff in the Amended Complaint..



                                                   4
Dated: April 19, 2021.



                               /s/ William R. Lunsford
                               William R. Lunsford
                               Attorney for the Defendants


William R. Lunsford
Stephen C. Rogers
La Keisha W. Butler
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street, S.W.
Huntsville, AL 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com




                                  5
                                   CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all parties in this matter,
including without limitation the following, by the Court’s CM/ECF system or by U.S. Mail on this
the 19th day of April, 2021:

         Ruth Z. Brown                                Robert R. Northcutt
         Megan Pierce                                 C. Richard Hill, Jr.
         LOEVY & LOEVY                                James N. Walter, Jr.
         311 N. Aberdeen, 3rd Floor                   CAPELL & HOWARD, PC
         Chicago, IL 60607                            P.O. Box 2069
         Telephone: (312)243-5900                     Montgomery, AL 36102
         Facsimile: (312)243-5902                     Telephone: (334) 241-8000
         ruth@loevy.com                               Facsimile: (334) 323-8888
         megan@loevy.com                              bob.northcutt@chlaw.com
                                                      rick.hill@chlaw.com
         Anil A. Mujumdar                             jimmy.walter@chlaw.com
         DAGNEY JOHNSON LAW GROUP
         2170 Highland Avenue, Suite 250              Attorneys for Carl Sanders, Gary Malone,
         Birmingham, AL 35205                         Kevin White, Carla Graham, Angelia
         Telephone: (205)590-6986                     GordyWilliam Ragsdale,
         Facsimile: (205)809-7899                     Neketris Estelle, Gerald McMillian,
         anil@dagneylaw.com                           Christopher Boyd, Shannon Caldwell, Errol
                                                      Pickens,
         Attorneys for Plaintiff                      Lisa Bonner, Allen Knott, Earl Pickett,
                                                      Steve Terry, and
                                                      Tanya Ary



                                               /s/ William R. Lunsford
                                               Of Counsel




                                                  6
